
	
		I
		112th CONGRESS
		2d Session
		H. R. 6360
		IN THE HOUSE OF REPRESENTATIVES
		
			August 7, 2012
			Mr. Tierney
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Armed Services,
			 Oversight and Government
			 Reform, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To increase accountability in contracts for overseas
		  contingency operations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oversight and Accountability in
			 Wartime Contracting Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—Accountability in overseas contingency
				operations
				Sec. 101. Limitations applicable to certain contracts in
				connection with overseas contingency operations.
				Sec. 102. Revisions to justification and approval requirements
				for contracts awarded using procedures other than competitive
				procedures.
				Sec. 103. Contractor consent to jurisdiction for certain civil
				actions under certain contracts for work overseas.
				Sec. 104. Information on corporate contractor performance and
				integrity through the Federal Awardee Performance and Integrity Information
				System.
				Sec. 105. Inclusion of data on contractor performance in past
				performance databases for executive agency source selection
				decisions.
				Sec. 106. Sustainability requirements for certain capital
				projects funded by the Department of Defense for overseas contingency
				operations.
				Sec. 107. Expansion of oversight offices in Department of
				Defense, the Department of State, and the United States Agency for
				International Development.
				Sec. 108. Inspector General reviews and
				evaluations.
				Sec. 109. Tax treatment of certain civilian employees of
				Department of Defense in combat zones.
				Title II—Matters Relating to Security Assistance and
				Counterterrorism
				Sec. 201. Report on United States strategy relating to
				Afghanistan.
				Sec. 202. Improving United States foreign police assistance
				activities.
				Sec. 203. United States plan for sustaining the Afghanistan
				National Security Forces.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
				(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
				(2)Federal
			 Acquisition Regulatory CouncilThe term Federal Acquisition
			 Regulatory Council means the Federal Acquisition Regulatory Council
			 under section 1302(a) of title 41, United States Code.
			(3)Overseas
			 contingency operationThe
			 term overseas contingency operation means a military operation
			 outside the United States and its territories and possessions that is—
				(A)a contingency operation, as that term is
			 defined in subparagraph (A) of section 101(a)(13) of title 10, United States
			 Code; or
				(B)a contingency operation, as that term is
			 defined in subparagraph (B) of section 101(a)(13) of title 10, United States
			 Code, but only if such operation involves actual or potential hostilities
			 against an enemy of the United States or against an opposing military
			 force.
				IAccountability in
			 overseas contingency operations
			101.Limitations
			 applicable to certain contracts in connection with overseas contingency
			 operations
				(a)Limitation on
			 contract periods
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation to provide that the contract period of contracts entered
			 into by a covered agency in connection with an overseas contingency operation
			 shall be limited to the contract periods specified in paragraph (2), except as
			 provided in paragraph (3).
					(2)Contract
			 periodsThe contract periods specified in this paragraph are as
			 follows:
						(A)Three years in the
			 case of competitively bid contracts.
						(B)One year in the
			 case of non-competitively bid contracts and competitively bid contracts for
			 which only one offer was received by the covered agency.
						(3)WaiverThe
			 amendment of the Federal Acquisition Regulation required by this subsection
			 shall provide that the head of a covered agency may waive the applicability of
			 the limitations in paragraph (2) to a contract if—
						(A)the contracting
			 officer certifies in writing as part of a justification and approval (J&A)
			 that the agency has concluded, on the basis of market research conducted for
			 purposes of the justification and approval, that—
							(i)the
			 period of performance for the contract in excess of the limitations in
			 paragraph (2) will be in the best interest of the United States; and
							(ii)the
			 offeror has submitted information in a bid or proposal sufficient to show that
			 representations by the offeror about the offeror’s ability to timely,
			 sufficiently, and cost-effectively perform the contract, if awarded, are
			 reasonable;
							(B)the contracting
			 officer conducts the cost analysis required by section 15.404–1 of the Federal
			 Acquisition Regulation; and
						(C)the head of the
			 agency determines in writing based on the information obtained pursuant to
			 subparagraphs (A) and (B) that the waiver is in the best interests of the
			 United States.
						(b)Limitation on
			 subcontracting tiers for service contracts
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation to provide that, commencing 90 days after the date of
			 the commencement or designation of a military operation as an overseas
			 contingency operation, any contract for services entered into by a covered
			 agency in connection with such contingency operation may only have a single
			 tier of subcontractors, except as provided in paragraph (2).
					(2)WaiverThe
			 amendment of the Federal Acquisition Regulation required by this subsection
			 shall provide that the head of a covered agency may waive the applicability of
			 the limitation in paragraph (1) to a contract if—
						(A)the contracting
			 officer includes in the contract a provision for liquidated damages (in an
			 amount specified by the contracting officer in the contract) in favor of the
			 United States in the event a subcontractor under the contract at any tier is
			 determined by the contracting officer to have acted in the performance of the
			 contract in a manner that is illegal or unethical or harms the strategic
			 political or military goals of the United States;
						(B)the contracting
			 officer certifies in writing a justification and approval that the agency has
			 concluded, on the basis of market research conducted for purposes of the
			 justification and approval, that, if the contract is performed in component
			 parts, no combination of contractors within the market exists that could
			 perform the contract either by prime contractor alone or through the use of
			 subcontractors only at a single tier; and
						(C)the head of the
			 agency determines in writing based on the information obtained pursuant to
			 subparagraphs (A) and (B) that the waiver is in the best interests of the
			 United States.
						(3)ReportEach
			 covered agency shall compile and submit to the appropriate committees of
			 Congress an annual report on the waivers (if any) under paragraph (2) granted
			 by the agency during the year covered by the report. The report shall contain a
			 description of the manner in which subparagraphs (A), (B), and (C) of paragraph
			 (2) were implemented with respect to each waiver, including, in the case of
			 subparagraph (B), a copy of the justification and approval.
					(c)DefinitionsIn this section:
					(1)Covered
			 agencyThe term covered
			 agency means the following:
						(A)The Department of
			 Defense.
						(B)The Department of
			 State.
						(C)The United States
			 Agency for International Development.
						(2)Competitively
			 bidThe term competitively bid, with respect to a
			 contract, means a contract awarded through the use of competitive
			 procedures.
					(3)Non-competitively
			 bidThe term non-competitively bid, with respect to
			 a contract, means a contract awarded through the use of procedures other than
			 competitive procedures.
					102.Revisions to
			 justification and approval requirements for contracts awarded using procedures
			 other than competitive procedures
				(a)Additional
			 justification and approval for use of noncompetitive procedures for sole-source
			 contracts of unusual and compelling urgency
					(1)Department of
			 Defense and related agenciesSection 2304(c)(2) of title 10,
			 United States Code, is amended by inserting before the semicolon at the end the
			 following: , except that in any case in which the agency solicits a bid
			 or proposal from only one source, the head of an agency may use the authority
			 in this paragraph only if the contracting officer certifies in writing a
			 justification and approval (J&A) (in addition to the justification and
			 approval required under subsection (f)) of the reasons necessary for using the
			 authority in this paragraph to solicit a bid or proposal from only one source,
			 and such certifications are compiled and submitted annually in a report to the
			 Committee on Armed Services, the Committee on Foreign Relations, the Committee
			 on Homeland Security and Governmental Affairs, and the Committee on
			 Appropriations of the Senate and the Committee on Armed Services, the Committee
			 on Foreign Affairs, the Committee on Oversight and Government Reform, and the
			 Committee on Appropriations of the House of Representatives.
					(2)Other executive
			 agenciesSection 3304(a)(2) of title 41, United States Code, is
			 amended by inserting before the semicolon at the end the following: ,
			 except that in any case in which the agency solicits a bid or proposal from
			 only one source, the head of an agency may use the authority in this paragraph
			 only if the contracting officer certifies in writing a justification and
			 approval (J&A) (in addition to the justification and approval required
			 under subsection (e)) of the reasons necessary for using the authority in this
			 paragraph to solicit a bid or proposal from only one source, and such
			 certifications are compiled and submitted annually in a report to the Committee
			 on Armed Services, the Committee on Foreign Relations, the Committee on
			 Homeland Security and Governmental Affairs, and the Committee on Appropriations
			 of the Senate and the Committee on Armed Services, the Committee on Foreign
			 Affairs, the Committee on Oversight and Government Reform, and the Committee on
			 Appropriations of the House of Representatives.
					(b)Additional
			 requirements relating to approval of justification for contracts awarded using
			 noncompetitive procedures
					(1)Department of
			 Defense and related agenciesSection 2304(f)(1)(B) of title 10, United
			 States Code, is amended—
						(A)in clause (ii), by
			 striking or after the semicolon at the end;
						(B)in clause
			 (iii)—
							(i)by
			 striking $75,000,000 and inserting $50,000,000;
			 and
							(ii)by
			 striking and after the semicolon at the end and inserting
			 or; and
							(C)by adding at the end the following new
			 clause:
							
								(iv)in the case of a contract for an amount
				exceeding $100,000,000, by the head of the agency;
				and
								.
						(2)Other executive
			 agenciesSection 3304(e)(B) of title 41, United States Code, is
			 amended—
						(A)in clause (ii), by
			 striking or after the semicolon at the end;
						(B)in clause (iii),
			 by striking and after the semicolon at the end and inserting
			 or; and
						(C)by adding at the
			 end the following new clause:
							
								(iv)exceeding $100,000,000, by the head of the
				executive agency;
				and
								.
						103.Contractor
			 consent to jurisdiction for certain civil actions under certain contracts for
			 work overseas
				(a)Consent to
			 jurisdictionThe Federal Acquisition Regulatory Council shall
			 amend the Federal Acquisition Regulation to require that any covered contract
			 provides that—
					(1)the contractor
			 consents to personal jurisdiction over the contractor with respect to any
			 covered civil action, including a covered civil action against one or more
			 employees of the contractor for which the contractor may be liable under
			 theories of vicarious liability;
					(2)the contractor
			 consents to personal jurisdiction in the United States District Court for the
			 District of Columbia for a covered civil action in which—
						(A)the events giving
			 rise to the cause of action occurred outside the United States; and
						(B)personal
			 jurisdiction cannot be established in another Federal court;
						(3)consent to
			 personal jurisdiction under paragraph (2) shall not operate to deprive or
			 terminate personal jurisdiction of the contractor in any court that otherwise
			 has personal jurisdiction under another provision of law or to limit any cause
			 of action or remedy under any other provision of law;
					(4)if the covered
			 contract was awarded to a contractor that does not maintain an office in the
			 United States, the contractor shall designate an agent located in the United
			 States for service of process in any covered civil action;
					(5)except as provided
			 in paragraph (6), any covered civil action shall be analyzed in accordance with
			 the laws of the United States; and
					(6)the substantive
			 law of the State (including the District of Columbia) in which the covered
			 civil action is brought shall be the law applicable to a covered civil action
			 if—
						(A)the substantive
			 law otherwise applicable to the covered civil action would be the law of the
			 location where the events giving rise to the cause of action occurred;
			 and
						(B)the location is
			 designated as a hazardous duty zone by the Secretary of Defense.
						(b)ApplicabilityThe
			 amendment to the Federal Acquisition Regulation made under subsection (a) shall
			 apply with respect to any covered contract that is entered into on or after the
			 effective date of the amendment under subsection (a).
				(c)DefinitionsIn
			 this section:
					(1)The term
			 contractor, with respect to a covered contract, includes the
			 contractor under the contract, any subcontractor under the contract, any
			 subordinate contractor under the contract, any subsidiary, parent company, or
			 successor entity of the contractor formed to act as a successor in interest of
			 the contractor, and any employee thereof performing work under or in connection
			 with the contract.
					(2)The term
			 covered civil action includes the following:
						(A)A civil action
			 alleging a rape or sexual assault of or serious bodily injury to a member of
			 the Armed Forces of the United States, a civilian employee of the United
			 States, or an employee of a company performing work arising out of the
			 performance of a covered contract for the United States who is a citizen or
			 national of the United States.
						(B)A civil action
			 alleging the wrongful death of a member of the Armed Forces of the United
			 States, a civilian employee of the United States, or an employee of a company
			 performing work arising out of the performance of a covered contract for the
			 United States who is a citizen or national of the United States brought by a
			 family member of the deceased.
						(C)A civil action alleging breach of contract
			 or misrepresentation of a covered contract.
						(3)The term
			 covered contract—
						(A)means a
			 contract—
							(i)for
			 work to be performed outside the United States that is awarded or entered into
			 by the United States (including any executive department, agency, or
			 independent establishment thereof); and
							(ii)with a value of
			 not less than $1,000,000; and
							(B)includes any
			 subcontract or subordinate contract under a contract described in subparagraph
			 (A).
						(4)The term
			 rape means conduct that would violate section 920(a) of title 10,
			 United States Code (article 120(a) of the Uniform Code of Military Justice), if
			 the conduct was committed by a person subject to chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice).
					(5)The term
			 serious bodily injury has the meaning given that term in section
			 1365 of title 18, United States Code.
					(6)The term
			 sexual assault means conduct that would violate section 920 (c),
			 (h), or (m) of title 10, United States Code (article 120 (c), (h), or (m) of
			 the Uniform Code of Military Justice), if the conduct was committed by a person
			 subject to chapter 47 of title 10, United States Code (the Uniform Code of
			 Military Justice).
					(7)The term
			 United States, in a geographic sense—
						(A)means the several
			 States and the District of Columbia; and
						(B)does not include
			 any military installation or facility located outside the area described in
			 subparagraph (A).
						104.Information on
			 corporate contractor performance and integrity through the Federal Awardee
			 Performance and Integrity Information System
				(a)Inclusion of
			 corporations among covered personsSubsection (b) of section 872 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4555) is amended by inserting (including a
			 corporation) after Any person both places it
			 appears.
				(b)Information on
			 corporationsSubsection (d) of such section is amended by adding
			 at the end the following new paragraph:
					
						(3)Information on
				corporationsThe information on a corporation in the database
				shall, to the extent practicable, include information on any parent,
				subsidiary, or successor entities to the corporation in manner designed to give
				the acquisition officials using the database a comprehensive understanding of
				the performance and integrity of the corporation in carrying out Federal
				contracts and
				grants.
						.
				105.Inclusion of
			 data on contractor performance in past performance databases for executive
			 agency source selection decisions
				(a)Strategy
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall develop a
			 strategy for ensuring that timely, accurate, and complete information on
			 contractor performance is included in past performance databases used by
			 executive agencies for making source selection decisions.
				(b)ElementsThe
			 strategy required by subsection (a) shall, at a minimum—
					(1)establish
			 standards for the timeliness and completeness of past performance submissions
			 for purposes of databases described in subsection (a);
					(2)assign
			 responsibility and management accountability for the completeness of past
			 performance submissions for such purposes; and
					(3)ensure that past
			 performance submissions for such purposes are consistent with award fee
			 evaluations in cases where such evaluations have been conducted.
					(c)Contractor
			 commentsNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall revise the
			 Federal Acquisition Regulation to require the following:
					(1)That affected
			 contractors are provided, in a timely manner, information on contractor
			 performance to be included in past performance databases in accordance with
			 subsection (a).
					(2)That such
			 contractors are afforded up to 14 calendar days, from the date of delivery of
			 the information provided in accordance with paragraph (1), to submit comments,
			 rebuttals, or additional information pertaining to past performance for
			 inclusion in such databases.
					(3)That agency
			 evaluations of contractor past performance, including any information submitted
			 under paragraph (2), are included in the relevant past performance database not
			 later than the date that is 14 days after the date of delivery of the
			 information provided in accordance with paragraph (1).
					(d)ConstructionNothing
			 in this section shall be construed to prohibit a contractor from submitting
			 comments, rebuttals, or additional information pertaining to past performance
			 after the period described in subsection (c)(2) has elapsed or to prohibit a
			 contractor from challenging a past performance evaluation in accordance with
			 applicable laws, regulations, or procedures.
				(e)Executive agency
			 definedIn this section, the term executive agency
			 has the meaning given that term in section 133 of title 41, United States Code,
			 except that the term excludes the Department of Defense and the military
			 departments.
				106.Sustainability
			 requirements for certain capital projects funded by the Department of Defense
			 for overseas contingency operations
				(a)Certification on
			 sustainability required before commencement of projects
					(1)In
			 generalCommencing 60 days after the date of the enactment of
			 this Act—
						(A)amounts authorized to be appropriated for
			 the Department of Defense may not be obligated or expended for a capital
			 project described in subsection (b) unless the Secretary of Defense, in
			 consultation with the United States commander of military operations in the
			 country in which the project will be carried out, certifies to the appropriate
			 committees of Congress that the country has the capability (in both financial
			 and human resources) to effectively maintain and utilize the project;
						(B)amounts authorized to be appropriated for
			 the Department of State may not be obligated or expended for a capital project
			 described in subsection (b) unless the Secretary of State, in consultation with
			 the Chief of Mission in the country in which the project will be carried out,
			 certifies to the appropriate committees of Congress that the country has the
			 capability (in both financial and human resources) to effectively maintain and
			 utilize the project; and
						(C)amounts authorized to be appropriated for
			 the United States Agency for International Development may not be obligated or
			 expended for a capital project described in subsection (b) unless the
			 Administrator of the United States Agency for International Development, in
			 consultation with the Mission Director and the Chief of Mission in the country
			 in which the project will be carried out, certifies to the appropriate
			 committees of Congress that the country has the capability (in both financial
			 and human resources) to effectively maintain and utilize the project.
						(2)ConsiderationsIn
			 making a certification under paragraph (1) with respect to a capital project,
			 the Secretary of Defense, the Secretary of State, and the Administrator of the
			 United States Agency for International Development shall take into account the
			 status of the maintenance and utilization of capital projects, if any, in the
			 country in which the project is to be carried out that were previously financed
			 or assisted by the United States.
					(b)Capital
			 projects
					(1)In
			 generalA capital project described in this subsection is any
			 capital project overseas for an overseas contingency operation that is for the
			 benefit of the host country, is funded by the Department of Defense, the
			 Department of State, or the United States Agency for International Development
			 using covered funds, and has an estimated value in excess of $1,000,000.
					(2)ExclusionA
			 capital project described in this subsection does not include any project for
			 military construction (as that term is defined in section 114(b) of title 10,
			 United States Code) or a military family housing project under section 2821 of
			 such title.
					(c)Termination of
			 unsustainable projects in progress
					(1)In
			 generalEffective 180 days
			 after the date of the enactment of this Act, the Secretary of Defense, the
			 Secretary of State, or the Administrator of the United States Agency for
			 International Development, as applicable, shall terminate each capital project
			 described in subsection (b) that is in progress, but not completed, as of the
			 date of the enactment of this Act if the Secretary or Administrator, as
			 applicable—
						(A)determines, in
			 consultation with the United States commander of military operations in the
			 country in which the project is being carried out, that the country does not
			 have the capability (in both financial and human resources) to effectively
			 maintain and utilize the project; or
						(B)has not made any
			 determination on the matters described in subparagraph (A) with respect to the
			 project.
						(2)WaiverThe Secretary of Defense, the Secretary of
			 State, or the Administrator of the United States Agency for International
			 Development, as applicable, may waive the requirement for termination of a
			 project under paragraph (1) if the Secretary or Administrator, as applicable,
			 submits to the appropriate committees of Congress—
						(A)a written
			 certification that the project is vital to a military or security objective of
			 the United States; and
						(B)a plan of how the
			 country will have the capability required under paragraph (1) by the time of
			 the capital project’s completion.
						(d)DefinitionsIn
			 this section:
					(1)The term
			 capital project has the meaning given the term in section 308 of
			 the Aid, Trade, and Competitiveness Act of 1992 (title III of Public Law
			 102–549; 22 U.S.C. 2421e; 106 Stat. 3660).
					(2)The term
			 covered funds means the following:
						(A)Amounts in the
			 Afghanistan Infrastructure Fund.
						(B)Amounts in the
			 Afghanistan Security Forces Funds.
						(C)Amounts available
			 for the Commanders’ Emergency Response Program.
						(D)Amounts available for the Iraq Relief and
			 Reconstruction Fund.
						(E)Any other funds
			 authorized to be appropriated for the Department of Defense, the Department of
			 State, or the United States Agency for International Development, as
			 applicable, that are made available for a capital project.
						107.Expansion of
			 oversight offices in Department of Defense, the Department of State, and the
			 United States Agency for International Development
				(a)Department of
			 Defense
					(1)Assistant
			 Secretary of Defense for Contingency ContractingSection 138(b)
			 of title 10, United States Code, is amended by adding at the end the following
			 new paragraph:
						
							(11)One of the Assistant Secretaries shall be
				the Assistant Secretary of Defense for Contingency Contracting. The Assistant
				Secretary of Defense for Contingency Contracting is the principal adviser to
				the Secretary of Defense and the Under Secretary of Defense for Acquisition,
				Technology, and Logistics on matters relating to planning, funding, staffing,
				and managing contingency contracting of the Department of
				Defense.
							.
					(2)Requirement to
			 establish Office of Contingency ContractingThe Secretary of Defense shall rename and
			 expand the Office of Program Support in the Office of the Under Secretary of
			 Defense for Acquisition, Technology, and Logistics as the Office of Contingency
			 Contracting. The Office of Contingency Contracting shall be headed by the
			 Assistant Secretary of Defense for Contingency Contracting and shall be
			 responsible for planning, funding, staffing, and managing contingency
			 contracting in the Department of Defense.
					(b)Department of
			 State
					(1)Assistant
			 Secretary of State for Contingency Contracting
						(A)In
			 generalThere shall be in the
			 Department of State an Assistant Secretary of State for Contingency Contracting
			 who shall be the principal adviser to the Secretary of State on matters
			 relating to planning, funding, staffing, and managing contingency contracting
			 of the Department of State.
						(B)Conforming
			 amendments(i)Section 1(c)(1) of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)) is
			 amended by striking 24 and inserting 25.
							(ii)Section 5315 of title 5, United
			 States Code, is amended by striking Assistant Secretaries of State
			 (24) and inserting Assistant Secretaries of State
			 (25).
							(2)Requirement to
			 establish Office of Contingency ContractingThe Secretary of
			 State shall establish an Office of Contingency Contracting in the Department of
			 State. The Office of Contingency Contracting shall be headed by the Assistant
			 Secretary of State for Contingency Contracting and shall be responsible for
			 planning, funding, staffing, and managing contingency contracting in the
			 Department of State.
					(3)DefinitionIn this subsection, the term
			 contingency contracting means all stages of the process of
			 acquiring property or services by the Department of State during an overseas
			 contingency operation.
					(c)USAID
					(1)Assistant
			 Administrator for Contingency ContractingThere shall be in the United States Agency
			 for International Development an Assistant Administrator for Contingency
			 Contracting who shall be the principal adviser to the Administrator of the
			 Agency on matters relating to planning, funding, staffing, and managing
			 contingency contracting of the Agency.
					(2)Requirement to
			 establish Office of Contingency ContractingThe Administrator of the United States
			 Agency for International Development shall establish an Office of Contingency
			 Contracting in the Agency. The Office of Contingency Contracting shall be
			 headed by the Assistant Administrator for Contingency Contracting and shall be
			 responsible for planning, funding, staffing, and managing contingency
			 contracting in the Agency.
					(3)DefinitionIn
			 this subsection, the term contingency contracting means all stages
			 of the process of acquiring property or services by the United States Agency
			 for International Development during an overseas contingency operation.
					108.Inspector
			 General reviews and evaluations
				(a)Annual review
			 and evaluationNot later than
			 30 days after the date of the enactment of this Act, the Inspector General of
			 the Department of Defense, the Department of State, and the United States
			 Agency for International Development shall each review and evaluate
			 noncompetitive contracts and one-offer contracts in the Department of Defense,
			 the Department of State, and the United States Agency for International
			 Development, respectively.
				(b)Annual
			 reportNot later than one year after the date of the enactment of
			 this Act, and each year thereafter, each Inspector General referred to in
			 subsection (a) shall prepare a report on the following:
					(1)The number of noncompetitive contracts
			 awarded by the Department of Defense, the Department of State, or the United
			 States Agency for International Development, as applicable, in the previous
			 year.
					(2)The number of one-offer contracts awarded
			 by such department or agency, as applicable, in the previous year.
					(3)The justification
			 and approvals required under section 3304 of title 41, United States Code, or
			 section 2304(f) of title 10, United States Code, as applicable, and associated
			 regulations for each noncompetitive and one-offer contracted listed under
			 paragraphs (1) and (2).
					(4)An assessment of whether the contracting
			 practices of the Department of Defense, the Department of State, or the United
			 States Agency for International Development, as applicable, are in keeping with
			 the purposes and goals of promoting and providing for full and open competition
			 in soliciting offers and awarding contracts over the simplified acquisition
			 threshold.
					(c)Submission of
			 reportEach Inspector General
			 referred to in subsection (a) shall submit the report required by subsection
			 (b) to the appropriate committees of Congress and, in addition, to the head of
			 the applicable department or agency.
				(d)DefinitionsIn
			 this section:
					(1)Noncompetitive
			 contractThe term
			 noncompetitive contract means a contract that is awarded without
			 soliciting bids from more than one vendor.
					(2)One-offer
			 contractsThe term
			 one-offer contract means a contract awarded after receiving a bid
			 from only one qualified vendor.
					109.Tax treatment
			 of certain civilian employees of Department of Defense in combat zones
				(a)Exclusion of
			 combat zone compensation
					(1)In
			 generalSubsection (d) of section 112 of the Internal Revenue
			 Code of 1986 (relating to prisoners of war, etc.) is amended by adding at the
			 end the following new paragraph:
						
							(4)Civilian
				contracting employees of Department of Defense
								(A)Service in
				combat zoneGross income does
				not include so much of compensation as does not exceed the maximum enlisted
				amount received for active service as a civilian employee of the Department of
				Defense serving in the acquisition workforce (as defined in section 1705(g) of
				title 10, United States Code) in support of the Armed Forces of the United
				States for any month during any part of which such employee—
									(i)served in a combat
				zone,
									(ii)was hospitalized
				as a result of wounds, disease, or injury incurred while serving in a combat
				zone, or
									(iii)is in a missing
				status as a result of such service.
									Clause
				(ii) shall not apply for any month beginning more than 2 years after the date
				of the termination of combatant activities in such zone.(B)Missing
				statusFor purposes of this paragraph, the terms active
				service and missing status have the respective meanings
				given to such terms by section 5561 of title 5 of the United States
				Code.
								.
					(2)Clerical
			 amendments
						(A)The heading for
			 section 112 of such Code is amended to read as follows:
							
								112.Certain combat
				zone
				compensation
								.
						(B)The item relating
			 to section 112 in the table of sections for part III of subchapter B of chapter
			 1 of such Code is amended to read as follows:
							
								
									Sec. 112. Certain combat zone
				compensation.
								
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 compensation for periods after the date of the enactment of this Act.
					(b)Additional
			 estate tax not To apply
					(1)In
			 generalSubsection (b) of section 2201 of such Code is amended by
			 inserting or while in service as a civilian employee of the Department
			 of Defense in the acquisition workforce (as defined in section 1705(g) of title
			 10, United States Code) in support of the Armed Forces of the United
			 States, after United States,.
					(2)Clerical
			 amendments
						(A)The heading for
			 section 2201 of such Code is amended by inserting and certain Department of Defense
			 civilians after members of the armed forces.
						(B)The item relating
			 to section 2201 in the table of sections for subchapter C of chapter 11 of such
			 Code is amended to read as follows:
							
								
									Sec. 2201. Members of the Armed Forces and
				certain Department of Defense civilians dying in combat zone or by reason of
				combat-zone-incurred wounds,
				etc.
								
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 decedents dying after the date of the enactment of this Act.
					(c)No tax on toll
			 telephone service in combat zone
					(1)In
			 generalSubsection (d) of section 4253 of such Code (relating to
			 servicemen in combat zone) is amended by inserting , or from a civilian
			 employee of the Department of Defense serving in the acquisition workforce (as
			 defined in section 1705(g) of title 10, United States Code) in support of the
			 Armed Forces of the United States, after United
			 States.
					(2)Effective
			 dateThe amendment made by this subsection shall apply with
			 respect to amounts paid after the date of the enactment of this Act for
			 services rendered on or after such date.
					IIMatters Relating
			 to Security Assistance and Counterterrorism
			201.Report on
			 United States strategy relating to Afghanistan
				(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense, in consultation with the
			 Director of National Intelligence, the Secretary of State, the Secretary of the
			 Treasury (acting through the head of the Office of Foreign Assets Control), the
			 Attorney General, and any other officials the Secretary of Defense considers
			 appropriate, shall submit to the appropriate congressional committees, the
			 congressional intelligence committees, and the Director of the National
			 Security Council a report on the success of the United States mission in
			 Afghanistan, including the success of the strategy in Afghanistan in achieving
			 the United States global counterterrorism goals and the success of the strategy
			 of relying on the international donor community to provide development
			 assistance and other related assistance to Afghanistan.
				(b)Form of
			 submissionThe report
			 required under subsection (a) shall be submitted in an unclassified form, but
			 may include a classified annex.
				(c)DefinitionsIn
			 this section:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees has the meaning provided by section 3 and also includes the
			 following:
						(A)The Committee on the Budget; the Committee
			 on Banking, Housing, and Urban Affairs; and the Committee on the Judiciary of
			 the Senate.
						(B)The Committee on the Budget; the Committee
			 on Financial Services; and the Committee on the Judiciary of the House of
			 Representatives.
						(2)Congressional
			 intelligence committeesThe term congressional intelligence
			 committees means—
						(A)the Select
			 Committee on Intelligence of the Senate; and
						(B)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
						202.Improving
			 United States foreign police assistance activities
				(a)Final
			 report
					(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the President shall submit to the relevant congressional committees
			 the final report from the National Security Council’s Interagency Policy
			 Committee on Security Sector Assistance.
					(2)Additional
			 mattersThe report shall include associated recommendations
			 on—
						(A)the roles and
			 responsibilities of Federal departments and agencies responsible for security
			 sector assistance; and
						(B)United States
			 Government policy guidance on security sector assistance.
						(b)PlanNot later than 180 days after the date of
			 the enactment of this Act, the Secretaries of Defense and State shall jointly
			 submit to the relevant congressional committees a plan to institute mechanisms
			 to better coordinate, document, disseminate, and share information analysis and
			 assessments regarding United States foreign police assistance activities with,
			 by, and between each Federal department and agency responsible for foreign
			 police assistance activities, the international community, and partner
			 countries in the region.
				(c)Appropriate
			 congressional committees definedIn this section, the term
			 relevant congressional committees means the appropriate committees
			 of Congress other than the Committees on Appropriations.
				203.United States
			 plan for sustaining the Afghanistan National Security Forces
				(a)Plan
			 requiredSection 1231(a) of
			 the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 390) is amended—
					(1)by striking
			 fiscal year 2010 and inserting fiscal year 2013;
			 and
					(2)by adding at the
			 end the following new sentence: The report shall include metrics that
			 evaluate the value and utility of ANSF development activities at the program
			 level and that ties such activities to long-term strategic
			 objectives..
					(b)Appropriate
			 congressional committees definedSection 1231(d) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 390) is amended—
					(1)in paragraph (1),
			 by inserting the Committee on Oversight and Government Reform,
			 after Appropriations,; and
					(2)in paragraph (2),
			 by inserting the Committee on Homeland Security and Governmental
			 Affairs, after Appropriations,.
					
